Examiner’s Amendment
In the non-final rejection issued by the Examiner on January 15th 2021, the Examiner inadvertently failed to communicate an indefiniteness issue to the Applicant with respect to claim 5. The claims are considered to be indefinite because of use of the term “about”1 and also cite numerical figures that use an unconventional form of notation in the United States (e.g. “5,0mm” rather than the conventional “5.0mm”). Out of courtesy to the Applicant, and to minimize costs and unnecessary filing burden, the Examiner has rectified these issues by way of Examiner’s amendment. Based on proper examination procedure, these amendments are considered to have no impact on the scope of claim 5.
The Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended such that claim 5 reads as follows.
5. 	(amended by Examiner) The adjustment device (10) according to claim 1, wherein the constant pitch is 0.01-0.1 mm, and/or wherein the maximum longitudinal movement of the adjustment member (16) between limit adjustment positions is equal to or smaller than 5.0 mm.
Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The term “about” in the claim is a relative term which render the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While there is no issue with the use of the term “about” per se, it is considered to be indefinite since it is unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to quantitatively define what is meant by the term “about”, in either the specification or the claims, in a manner that would definitively allow an artisan of ordinary skill to determine what values are and are not considered to be encompassed by the numerical values stated in the claim as part of the Applicant’s invention. The Applicant is reminded that the term “about” neither inherently possess, nor implies, any specific a tolerance range or other acceptable values.
        2 The claims have been considered using broadest reasonable interpretation consistent with the specification.